                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

Gail Keegan,                                )        CASE NO.: 1:19-CV-02386
                                            )
       Plaintiff,                           )        Judge James S. Gwin
                                            )
       v.                                   )        JOINT STIPULATION OF DISMISSAL
                                            )
Lake-Geauga Recovery                        )
Centers, Inc., et al.,                      )
                                            )
       Defendants.                          )
                                            )

       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Gail Keegan

and Defendants Lake-Geauga Recovery Centers, Inc., Melanie Blasko, and John Does 1-10 that

the case is dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

Each party to bear their own costs.

       The Court may enter an Order accordingly.

                                                Respectfully submitted,

 /s/ Matthew B. Abens                           /s/ Todd C. Hicks
 Matthew B. Abens (0075308)                     Todd C. Hicks (#0063255)
 David L. Harvey III (0080918)                  Thrasher, Dinsmore & Dolan, LPA
 Jason Hartzell (0092458)                       100 7th Avenue, Suite 150
 Harvey, Abens, Iosue Co., LPA                  Chardon, OH 44024
 3404 Lorain Avenue                             Cleveland, Ohio 44113-1230
 Cleveland, OH 44113                            Tel: (440) 285-2242
 Telephone: 216-651-0256                        THicks@tddlaw.com
 mbabens@harvlaw.com
 dvdharv@harvlaw.com                            Attorney for Defendants
 jhartzell@harvlaw.com

 Attorneys for Plaintiff
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of January, 2020, a copy of the foregoing was served

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. Parties may access this filing through the

Court’s system.




                                                       /s/ Matthew B. Abens
                                                       One of the attorneys for Plaintiff
